                                UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF TENNESSEE

IN RE:
CECELIA AUGUSTINE LEWIS                                                       CASE 15-06973
269 FERGUS RD                                                                 CHAPTER 13
La Vergne, TN 37086
SSN / ITIN: xxx-xx-5259                                                       JUDGE WALKER
              Debtor.




                                AGREED ORDER MODIFYING CHAPTER 13 PLAN




            Upon consideration of the Motion to Modify filed herein on October 23, 2018 and by
   agreement between the Debtor and the Chapter 13 Trustee, as shown by the signatures below;
   it is hereby

   ORDERED, ADJUDGED AND DECREED as follows:

          Disbursements to secured creditor, Insolve Auto Funding, shall cease. It is further;


          further;

                                                                                       to $40,996.00 increased by
          tax refunds. It is further;

          ORDERED that Debtor
          be paid Directly. It is further;



          ORDERED, that all other terms of the confirmed plan shall remain the same.


      IT IS SO ORDERED.




Case 3:15-bk-06973         Doc 90       Filed 11/28/18 Entered 11/28/18 18:13:54                    Desc Main
                                        Document     Page 1 of 2
                                                THIS ORDER WAS SIGNED AND ENTERED
                                                ELECTRONICALLY AS INDICATED AT THE TOP OF THE
                                                FIRST PAGE.


   Approved for Entry:

   Signature: /s/ ADRIENNE TRAMMELL-LOVE
       Adrienne Trammell-Love #024759
       Attorney for Debtor
       7009 Lenox Village Drive, Suite 103
       Nashville, TN 37211
       (615) 243-7979
       Fax: 615-246-4186
     e-mail: adrienne@tramlovelaw.com


   /s/_____________________________
   HENRY HILDEBRAND III
   P.O. Box 340019
   Nashville, Tennessee 37203
   (615) 244-1101
   Fax :( 615)242-3241
   E-mail: pleadings@ch13nsh.com
   Chapter 13 Trustee




Case 3:15-bk-06973       Doc 90   Filed 11/28/18 Entered 11/28/18 18:13:54       Desc Main
                                  Document     Page 2 of 2
